DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2021.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0293420) in view of Yu et al. (US 2019/0095684) and further in view of Mackey et al. (US 2018/0357462) and Bae et al. (US 2017/0243705).

Regarding claim 1, Kim et al. disclose an optical image recognition device comprising: 
a flexible printed circuit board (Figures 7B and 9, PCB 741/79); 

a glue formed on the image sensor and the flexible printed circuit board, and the glue adhering to the image sensor and the flexible printed circuit board and encapsulating the plurality of conductive wires (Figures 7B and 9, glue 749);
an optical element formed on the image sensor (Figures 7B and 9, optical element 744);
a supporting element, formed on the flexible printed circuit board, surrounding the glue and the optical collimator, and a height of a top of the supporting ring is higher than heights of tops of the plurality of conductive wires (Figures 7B and 9, support 742 which is higher than the conductive wire 747.);
a sealant formed on the supporting element (Figures 7B and 9, sealant 746); and
an optical filter shielding the optical element and the image sensor (Figures 7B and 9, optical filter 745).
Kim et al. fail to teach the flexible printed circuit board with a top thereof provided with a recess, and wherein the image sensor is formed in the recess, an annular gap formed between sidewalls of the image sensor and the recess, and the glue filling the annular gap.
Yu et al. disclose an element with a top thereof provided with a recess (Figure 5, 20b has recess 24), and wherein another element formed in the recess (Figure 5, 4 is 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the recess teachings of Yu et al. and apply them to the flexible printed circuit board and the image sensor taught by Kim et al. such that the image sensor would be provided in a recess of the flexible printed circuit board where the glue 749 would then fill the annular gap.  The motivation to combine would have been in order to prevent the image sensor from moving thus ensuring reliability of the connection with the flexible printed circuit board (See paragraph [0034] of Yu et al.).
Kim et al. and Yu et al. fail to teach wherein the optical element is an optical collimator, and wherein the optical filter is formed on the sealant.
Mackey et al. disclose wherein an optical element is an optical collimator (Figure 7, 711 and paragraph [0061]), and wherein an optical filter extends the length of device (Figure 7, filter 724).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the collimator and filter teachings of Mackey et al. in the device taught by the combination of Kim et al. and Yu et al. such that the optical element is an optical collimator and the filter extends the length of device and thus is formed on the sealant.  The motivation to combine would have been in order to provide an optical element that improves the light that is directed to the image sensor 
Kim et al., Yu et al. and Mackey et al. fail to teach wherein the supporting element is a supporting ring, and a height of a top of the supporting ring is higher than a height of a top of the optical collimator, and that there are a plurality of conductive wires.
Bae et al. disclose wherein a supporting element is a supporting ring (Figure 8, 221), and a height of a top of the supporting ring is higher than a height of a top of the internal elements (Figure 8, 221 is higher than the internal elements of the sensing device.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the ring teachings of Bae et al. in the device taught by the combination of Kim et al., Yu et al. and Mackey et al. such that the supporting ring is higher than a height of a top of an optical collimator [see Kim et al., paragraph [0078], which says “the positions of at least some of the plurality of layers may be changed…”].  The motivation to combine would have been in order to provide better protection of the sensor module 701 before attachment to the electronic device.

Regarding claim 8, Kim et al., Yu et al., Mackey et al. and Bae et al. disclose the optical image recognition device according to claim 1.
Kim et al., Yu et al., Mackey et al. and Bae et al. fail to explicitly teach wherein the flexible printed circuit board, the supporting ring, the sealant, and the optical filter have a total thickness less than 335μm, and the total thickness is larger than or equal to 325 μm.
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0293420) in view of Yu et al. (US 2019/0095684) and further in view of Mackey et al. (US 2018/0357462), Bae et al. (US 2017/0243705), He et al. (US 2018/0005005) and Lillie et al. (US 2018/0211078).

Regarding claim 6, Kim et al., Yu et al., Mackey et al. and Bae et al. disclose the optical image recognition device according to claim 1.

Kim et al., Yu et al., Mackey et al. and Bae et al. fail to teach wherein the image sensor is a complementary metal-oxide-semiconductor (CMOS) image sensor, and the optical filter is an infrared cut-off (IR-Cut) filter.
He et al. disclose wherein the image sensor is a complementary metal-oxide-semiconductor (CMOS) image sensor (See the end of paragraph [0160]), and the optical filter is an infrared cut-off (IR-Cut) filter (Paragraph [0117]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of He et al. and apply them to the image sensor and filter taught by the combination of Kim et al., Yu et al., Mackey et al. and Bae et al..  The motivation to combine would have been in order to greatly reduce undesired contributions to the optical detection in the fingerprint sensing from environmental light (See He et al., paragraph [0117]).
Kim et al., Yu et al., Mackey et al., Bae et al. and He et al. fail to teach the optical collimator is a microelectromechanical systems (MEMS) structure.
Lillie et al. disclose wherein an optical collimator is a microelectromechanical systems (MEMS) structure (Paragraph [0066]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Lillie et al. and apply them to the optical collimator taught by the combination of Kim et al., Yu et al., Mackey et al., Bae et al. and He et al..  The motivation to combine would have been in order to greatly improve the control and adjustment of light passing through to the image sensor thus improving the fingerprint sensing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0293420) in view of Yu et al. (US 2019/0095684) and further in view of Mackey et al. (US 2018/0357462), Bae et al. (US 2017/0243705) and Young (US 5,869,791).

Regarding claim 7, Kim et al., Yu et al., Mackey et al. and Bae et al. disclose the optical image recognition device according to claim 1.
Kim et al., Yu et al., Mackey et al. and Bae et al. fail to teach wherein the supporting ring comprises polyimide (PI).
Young discloses wherein a support comprises polyimide (PI) (Column 3, lines 43-48 and column 10, lines 29-35).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Young and apply them to the supporting ring taught by the combination of Kim et al., Yu et al., Mackey et al. and Bae et al..  The motivation to combine would have been in order to use a material that has excellent resistance to stress cracking and high compression strength.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0293420) in view of Yu et al. (US 2019/0095684) and further in view of Mackey et al. (US 2018/0357462), Bae et al. (US 2017/0243705) and Knabenshue et al. (US 2018/0060632).

Regarding claim 9, Kim et al., Yu et al., Mackey et al. and Bae et al. disclose the optical image recognition device according to claim 1.
Kim et al., Yu et al., Mackey et al. and Bae et al. fail to teach the device further comprising a stainless steel ring formed on the supporting ring, a height of a top of the stainless steel ring is higher than a height of a top of the sealant, and the stainless steel ring surrounds the optical filter.
Knabenshue et al. discloses a stainless steel ring (Figures 3-4, 41 and paragraph [0023], a height of a top of the stainless steel ring is higher than a height of a top of a sealant (Figure 4 shows the height of 41 is higher than sealant 44.), and the stainless steel ring surrounds an optical element (Figure 4 shows 41 surrounds 40).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Knabenshue et so as to have a stainless steel ring formed on the supporting ring in the device taught by the combination of Kim et al., Yu et al., Mackey et al. and Bae et al. such that the stainless steel ring surrounds the optical filter.  The motivation to combine would have been in order to provide further protection to the internal elements of the sensing device thus reducing possible breakage of the optical elements due to pressure applied by the finger during input.

Allowable Subject Matter

Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The primary reasons for indicating allowable subject matter is the inclusion of the limitation reciting “wherein the glue comprises: a sealing glue filling the annular gap and adhering to the image sensor and the flexible printed circuit board; and an insulation glue, formed on the image sensor, the flexible printed circuit board, and the sealing glue, encapsulating the plurality of conductive wires, and the supporting ring surrounding the insulation glue” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 3-5 are objected to due to their dependency from claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
8 November 2021